—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lebowitz, J.), rendered October 18, 1996, convicting him of burglary in the second degree (two counts), criminal trespass in the second degree, petit larceny, possession of burglars tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the trial court did not preclude him from putting on a defense. The *345court correctly stated that the proposed testimony would not be relevant absent a proper foundation (see, People v Scarola, 71 NY2d 769, 777; People v Rodriguez, 64 NY2d 738, 741). O’Brien, J. P., Joy, Altman and Luciano, JJ., concur.